ON MOTION TO CERTIFY QUESTION OF GREAT PUBLIC IMPORTANCE

PER CURIAM.
We grant Appellee’s April 27, 2016 Motion to Certify Question of Great Public Importance and certify the following question to the Florida Supreme Court:
IN A SITUATION WHERE THERE IS NO WARRANTLESS ARREST OR NOTICE TO APPEAR, CAN A WARRANT THAT DOES NOT ALLEGE A PROBATIONER COMMITTED A NEW CRIME BE CONSIDERED A WARRANT ISSUED UNDER SECTION 901.02 OF THE FLORIDA STATUTES FOR THE PURPOSE OF TOLLING A PROBATIONARY PERIOD PURSUANT TO SECTION 948.06(1)(f)?
STEVENSON, GROSS and FORST, JJ., concur.